WALTERS, Chief Judge,
concurring specially.
I agree that the order of October 21, 1982, was invalid insofar as it constituted a “default judgment.” However, I would point out that the Order, even if it was valid as a judgment amending the prior judgment of June 9, 1982, was — on its face — a “partial judgment” under I.R.C.P. 54(b) because the remainder of the action was subject to “further order of the court.” Also, the Order was not certified as final, for the purposes of obtaining a writ of execution, under Rule 54(b). Consequently, the appellant’s subsequent complaint for the purpose of reducing it to a new judgment in his action under I.C. § 5-215 seems to have been an “end run” around the rules of procedure established by the Supreme Court. The correct solution in this case is for the appellant to return to the magistrate division and obtain a proper judgment in the action commenced in 1982, upon which a writ of execution could then issue.